                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


STEVEN RAY MURPHY, Pro Se,                     )        Case No.: 5: 19 CV 963
                                               )
        Petitioner                             )
                                               )        JUDGE SOLOMON OLIVER, JR.
        v.                                     )
                                               )
STATE OF OHIO,                                 )
                                               )
                                               )        MEMORANDUM OF OPINION
        Respondent                             )        AND ORDER

        Pro se Petitioner Steven Ray Murphy has filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254, seeking to challenge an April 25, 2019 judgment of conviction in the

Wayne County Municipal Court. (Doc. No. 1.)

        Pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases under § 2254, a federal

district court is required to examine a habeas corpus petition and determine whether “it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” If so, the district court must summarily dismiss the petition. See Rule 4; Allen v.

Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out” petitions that

lack merit on their face).

        The Court finds that the instant Petition must be summarily dismissed. A petitioner may not

seek habeas corpus relief under § 2254 until he has exhausted all “remedies available in the courts
of the State.” 28 U.S.C. § 2254(b); Hannah v. Conley, 49 F.3d 1193, 1196 (6th Cir. 1995) (per

curiam). “In other words, the state prisoner must give the state courts an opportunity to act on his

claims before he presents those claims to a federal court in a habeas petition.” O'Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999). See also Manning v. Alexander, 912 F.2d 878, 881 (6th Cir.

1990) (“The exhaustion requirement is satisfied when the highest court in the state in which the

petitioner was convicted has been given a full and fair opportunity to rule on the petitioner’s

claims.”).

       It is clear from the face of the Petition that Petitioner has not yet given the State courts a full

opportunity to act on his claims. The face of the Petition indicates that Petitioner filed an appeal

with the Ohio Court of Appeals in connection with his conviction on April 25, 2019, which is still

pending. (Doc. No. 1 at ¶¶ 9, 15.)

       Accordingly, the Petition is dismissed pursuant to Rule 4 of the Rules Governing Habeas

Corpus Cases. This dismissal is without prejudice to claims Petitioner may later properly assert in

connection with his conviction after full exhaustion of his State remedies. The Court further

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in

good faith and that there is no basis upon which to issue a certificate of appealability. Fed. R. App.

P. 22(b); 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.


                                                /S/ SOLOMON OLIVER, JR.
                                                SOLOMON OLIVER, JR.
                                                UNITED STATES DISTRICT COURT JUDGE
Dated: May 3, 2019




                                                   2
